DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               MANUEL C. PEREZ and THERESA PEREZ,
                            Appellants,
                                v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
 HARBOR VIEW MORTGAGE LOAN TRUST MORTGAGE LOAN PASS-
          THROUGH CERTIFICATES SERIES 2006-7,
                       Appellee.

                              No. 4D13-4812

                            [August 19, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia G. Imperato, Judge; L.T. Case No. 08-037886
(18).

   Bruce Botsford of Bruce Botsford, P.A., Fort Lauderdale, for appellants.

   Eve A. Cann of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC,
Fort Lauderdale, for appellee.

LEVINE, J.

   Appellants appeal a final judgment of foreclosure, arguing that the
Bank lacked standing to foreclose. We agree that the Bank failed to prove
that it had standing at the time it filed the complaint. Therefore, we
reverse.

    In August 2008, Deutsche Bank National Trust Company (“the Bank”)
filed a complaint against appellants for mortgage foreclosure. After
initiating the lawsuit, the Bank then filed a copy of the note, which listed
American Brokers as the lender and contained an undated endorsement
in blank. Appellants filed an answer and affirmative defenses, challenging
the Bank’s standing.

   During trial, the Bank presented testimony from one witness, Paul
Myers, an employee of the loan servicing company Ocwen Financial
Corporation. Myers testified that the Bank took ownership of the loan
around August 1, 2006, as part of a corresponding pooling and serving
agreement (“PSA”). According to Myers, the note was provided to the Bank
at the time the trust was created. Myers explained that he knew this
because the Bank had the note when Ocwen requested it; however, Myers
admitted he did not recall when Ocwen requested the note. He did not
know if Ocwen requested the note when the lawsuit was filed. It was his
understanding that the Bank held the note as custodian because of the
PSA. The PSA was not introduced into evidence.

   At the close of the Bank’s case, appellants moved for an involuntary
dismissal, arguing that the Bank did not have standing because there was
no evidence that the Bank had the note when the complaint was filed.
Appellants contended that the Bank did not show standing by assignment
or equitable transfer and that the PSA was insufficient to establish
standing. The Bank argued that it met its burden to establish standing
through production of the original note and the PSA, which closed prior to
the inception of the action. The court found that the Bank had standing
and entered a final judgment in favor of the Bank.

    An appellate court reviews de novo the sufficiency of evidence to prove
standing in a foreclosure action. Sosa v. U.S. Bank Nat’l Ass’n, 153 So. 3d
950, 951 (Fla. 4th DCA 2014). “To establish standing, the plaintiff must
submit the note bearing a special endorsement in favor of the plaintiff, an
assignment from payee to the plaintiff or an affidavit of ownership proving
its status as holder of the note.” Rigby v. Wells Fargo Bank, N.A., 84 So.
3d 1195, 1196 (Fla. 4th DCA 2012). “A party must have standing to file
suit at its inception and may not remedy this defect by subsequently
obtaining standing.” Id. (citation omitted). Standing is established where
a bank possesses and files an original note endorsed in blank. See Harvey
v. Deutsche Bank Nat’l Trust Co., 69 So. 3d 300, 304 (Fla. 4th DCA 2011).

    In the present case, the Bank failed to establish standing because no
evidence was introduced showing the note was transferred to the Bank
prior to the inception of the lawsuit. A copy of the note was not attached
to the complaint, and the endorsement in blank on the original note was
undated. Additionally, the PSA was insufficient to establish standing.

   In Deutsche Bank National Trust Co. v. Boglioli, 154 So. 3d 494, 495
(Fla. 4th DCA 2015), this court held that the bank failed to establish
standing where the bank introduced an undated blank endorsement, the
bank’s only witness was unable to testify as to when the note was
endorsed, and the bank failed to introduce a PSA through which the bank
claimed it acquired the assignment of the note. Similarly, in the instant
case, the Bank introduced an undated blank endorsement, the Bank’s
only witness was unable to testify as to when the note was endorsed, and
the PSA was not introduced into evidence.

                                    2
    Even if the PSA had been introduced into evidence, the evidence still
would have been insufficient to establish standing. In Balch v. LaSalle
Bank N.A., 2015 WL 4641534, at *1 (Fla. 4th DCA Aug 5, 2015), this court
held that “evidence that the note was transferred into the trust prior to the
foreclosure action is insufficient by itself to confer standing because there
was no evidence that the indorsee had the intent to transfer any interest
to the trustee.” In support, the Balch court cited Jelic v. LaSalle Bank,
National Ass’n, 160 So. 3d 127, 130 (Fla. 4th DCA 2015), which reversed
a final judgment of foreclosure, in part because there was no evidence that
the party transferring the note into a PSA had any intent to transfer an
interest to the trustee.

   Similarly, in Jarvis v. Deutsche Bank National Trust Co., 40 Fla. L.
Weekly D1416 (Fla. 4th DCA June 17, 2015), this court held that “evidence
that the note was physically transferred into a trust prior to Deutsche
Bank filing its foreclosure complaint does not, by itself, establish
standing.” “[A] plaintiff must prove not only physical possession of the
original note but also, if the plaintiff is not the named payee, possession
of the original note endorsed in favor of the plaintiff or in blank (which
makes it bearer paper).” Id. (quoting Kiefert v. Nationstar Mortg., LLC, 153
So. 3d 351, 353 (Fla. 1st DCA 2014)).

   Because the Bank failed to establish standing, we reverse and remand
with instructions for the trial court to enter an involuntary dismissal.

   Reversed and remanded.

STEVENSON and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3